Exhibit 10.24
AMENDMENT TO THE EMPLOYMENT AGREEMENT
AMONG HARLAND CLARKE HOLDINGS CORP.,
HARLAND FINANCIAL SOLUTIONS, INC.
AND RAJU SHIVDASANI
     WHEREAS, Harland Clarke Holdings Corp., a Delaware corporation (“Harland
Clarke Holdings”) and Harland Financial Solutions, Inc., an Oregon corporation
(the ‘‘Company’’), and Raju Shivdasani (the ‘‘Executive’’) entered into an
employment agreement (as amended, the “Employment Agreement”) dated as of May 5,
2008;
     WHEREAS, Harland Clarke Holdings, the Company and the Executive wish to
modify certain terms of the Employment Agreement;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Company and the Executive hereby agree to
amend the Employment Agreement, as set forth below:

  1.   Section 1.1 is hereby modified, effective August 31, 2009, by deleting
“Enterprise Solutions Group” and inserting in its place “Harland Financial
Solutions”.     2.   Section 3.1 is hereby modified, effective January 1, 2010,
by deleting the annual rate of Base Salary of $375,000 and inserting in its
place the annual rate of Base Salary of $425,000.     3.   Section 3.2.1 is
modified, effective January 1, 2010, by deleting the Percentage of Consolidated
EBITDA table and inserting in its place the following table:

      Percentage of Consolidated   Percentage of Base EBITDA in Business Plan  
Salary
<89.9%
  0.00%
90 to 94.9%
  65.00%
95 to 99.9%
  69.00%
100 to 105%
  75.00%
105.1 to 110%
  79.16%
110.1 to 115%
  83.33%
115.1 to 120%
  87.50%
120.1 to 125%
  91.67%
125.1 to 130%
  95.84%
130.1 to 135%
  100.00%
135.1 to 140%
  104.17%
140.1 to 145%
  108.34%
145.1% +
  112.50%

  4.   All other terms and conditions of the Employment Agreement shall
otherwise remain in place, except as expressly amended herein.

Page 1 of 2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment to the
Employment Agreement as of February 22, 2010.

            HARLAND CLARKE HOLDINGS CORP.
      By:   /s/ Charles Dawson         Name:   Charles Dawson        Title:  
President & CEO     

            HARLAND FINANCIAL SOLUTIONS, INC.
      By:   /s/ Martin Wexler         Name:   Martin Wexler        Title:  
Treasurer                /s/ Raju Shivdasani         Raju Shivdasani           

Page 2 of 2